PER CURIAM.
In Buchanan v. State, Fla.App. 1959, 111 So.2d 51, an exhaustive opinion was prepared and approved by the First District Court of Appeal. It treated the primary question involved in the case at bar. We do not think justice would be served by further discussion of the questions raised so the writ of habeas corpus is discharged on authority of Buchanan v. State, supra, and the petitioner is remanded to the custody of respondent.
It is so ordered.
' ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.